         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 1 of 6

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     September 1, 2021

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

       Re:     Knight First Amendment Institute v. U.S. Dep’t of Homeland Security et al.,
               No. 17 Civ. 7572 (ALC)

Dear Judge Carter:

        I write respectfully on behalf of Defendant United States Immigration and Customs
Enforcement (“ICE”) to request that the Court set a schedule for rolling productions in response
to Plaintiff’s Freedom of Information Act (“FOIA”) request requiring ICE to process 700 pages
per month. District courts have adopted similar schedules, and it reflects a fair and reasonable
interpretation of FOIA’s requirements. The schedule Plaintiff proposed—to process 1,000 pages
per month—is not practicable. To the contrary, it would add another 300 pages per month during
a period marked by the constraints of COVID and a 240% surge in ICE FOIA requests.

A.     Procedural History

        As the parties have previously explained, and pursuant to the Court’s September 13, 2020
Opinion and Order clarifying the Court’s September 13 and 23, 2019 Orders and denying the
Defendants’ motion for partial reconsideration, ECF No. 158, ICE conducted new searches
pursuant to agreed-upon search terms. See ECF No. 171 ¶ 8.1 On December 9, 2020, ICE
completed those searches and informed the Knight Institute that, after de-duplicating, the searches
returned at least 263,857 potentially responsive documents (not pages). ECF No. 171 ¶ 9. Since
then, ICE has worked diligently with Plaintiff to continually refine the search parameters in order
to narrow the universe of potentially responsive documents—providing, among other things,
breakdowns of potentially responsive documents by custodian, year, and search string.

       As of April 2021, the parties agreed to narrow the potentially responsive documents by
custodian and year; and ICE agreed to review and process 650 pages, produce to the Plaintiff any

1
 Defendants the United States Department of State, Customs and Immigrations Services, and
ICE appealed portions of those orders not at issue here; that appeal remains pending. See Knight
First Amendment Institute v. USCIS et al., 20-3837 (2d Cir.)
         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 2 of 6




responsive, non-exempt material, and propose criteria based on that review to narrow the universe
of potentially responsive documents. See ECF No. 176 ¶ 9. Accordingly, on June 7, 2021, ICE
reported it had reviewed 661 pages of potentially responsive records, determined that 399 pages
were duplicative or non-responsive, referred another 204 pages other agencies for further review,
and produced 58 pages to the Knight Institute, withholding information in part or in full pursuant
to FOIA Exemptions 5, 6, and 7(C). ECF No. 178 ¶ 7. On June 21, 2021, based on the agency’s
review of that subset of documents, ICE proposed revised search terms to Plaintiff, and on July
12, 2021, the parties agreed to a revised set of search terms (“July Search Terms”). ECF No. 182.
On August 12, 2021, ICE completed conducting a search pursuant to the July Search Terms, and
informed Plaintiff that the search had returned approximately 3,000 documents (not pages) of
potentially responsive documents. ECF No. 186 & 188. ICE’s standard processing rate is
approximately 500 pages per month; Plaintiff requested that ICE process 1,000 pages per month;
and ICE responded that it would increase its rate to 700 pages per month.

B.     The ICE FOIA Office Has Faced An Exponential Increase in FOIA Requests and a
       Substantial Surge in FOIA Litigation

       Beginning in fiscal year (“FY”) 2018, the ICE FOIA Office experienced a substantial and
dramatic increase in the number of FOIA requests received by ICE compared to previous years.
Declaration of Fernando Pineiro, dated September 1, 2021 (“Pineiro Decl.”) at ¶ 5. As ICE
explains, the ICE FOIA Office received 44,748 FOIA requests in FY 2015; 63,385 FOIA requests
in FY 2016; slightly fewer (47,893) in FY 2017; and then experienced an exponential increase—
“a record high” of 70,267 FOIA requests in FY 2018, 123,370 FOIA requests in FY 2019, and
114,475 FOIA requests in FY 2020. See id. Accordingly, “between FY 2017 and FY 2020, the
ICE FOIA Office experienced approximately a 240% increase in FOIA requests.” Id. at ¶ 6.

        At the same time, ICE has also experienced an increase in the complexity of FOIA requests,
both in terms of volume and substance, doubling the workload of the ICE FOIA Office as
compared to the same date in 2017. See id. at ¶¶ 7-8. Moreover, ICE is currently processing 197
active FOIA litigations, including 67 cases with court-ordered deadlines with rolling productions.
See id. at ¶ 12. Those 67 cases result in a monthly litigation review and processing page count of
between 28,000-35,000 pages, with a total of 11,000-18,000 pages being released every month.
See id. Furthermore, additional cases and deadlines are added each month which increase the
resulting processing and production deadlines. See id. With the recent monthly additions, several
full-time paralegals (one of whom is currently on extended leave) are currently required to process
nearly 40,000 pages per month. See id. And those 40,000 pages per month do not take into account
the more than 60 additional FOIA lawsuits that require a single production as opposed to a rolling
production, and thus also demand time and resources. See id.

        This substantial increase in workload, due to both the substantial increase in both the
volume and complexity of FOIA requests, has unfortunately coincided with a staffing shortage
due to ICE’s restricted ability to fill open positions during the COVID pandemic. Pineiro at ¶ 10.




                                                                                                 2
         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 3 of 6




C.     Plaintiffs’ Proposed Schedule Is Not Practicable

        Although ICE granted Plaintiff’s request for expedited processing, Dkt. No. 47 ¶ 48,
Plaintiff’s request that ICE process 1000 pages per month is not practicable in light of the current
workload of the ICE FOIA Office.

          FOIA provides that agencies will “process” expedited requests “as soon as practicable.” 5
U.S.C. § 552(a)(6)(E)(iii). When considering whether a proposed schedule is “practicable,” courts
examine whether an agency has presented “credible evidence” regarding such considerations as
the number of “expedited FOIA requests the agency is already processing,” the “volume of
classified material at issue,” “the need for agency staff to review the material,” and the “competing
. . . obligations to which the same agency staffers who are responsible for gathering and reviewing
documents responsive to the FOIA Request must attend.” EPIC v. Dep’t of Justice, 15 F. Supp.
3d 32, 42 (D.D.C. 2014) (internal quotation marks omitted); cf. Brennan Ctr. for Justice v. U.S.
Dep’t of Justice, No. 17 Civ. 6335 (KBF), 2018 WL 637424, at *3 (S.D.N.Y. Jan. 31, 2018)
(denying request for preliminary injunction in part due to “the administrative challenges inherent
in processing a large number of FOIA requests and the time constraints that competing requests
and/or court orders can present”).

        ICE has presented credible evidence that attempting to comply with Plaintiffs’ proposed
schedule would interfere with the ability of the agencies’ FOIA staff to meet their competing
obligations. As an initial matter, ICE has continually worked diligently and collaboratively with
Plaintiff in this case to try to narrow the search parameters, devoting resources to this matter in
order to provide Plaintiff with the most responsive documents possible. ICE has also offered to
increase its typical processing rate from 500 pages per month to 700 pages per month, despite the
crushing caseload the ICE FOIA Office is currently handling. Plaintiff’s request to increase the
production rate even further to 1,000 pages per month would require ICE to increase its entire
FOIA monthly production during a time when FOIA requests have grown by 240%, and would
necessarily hinder ICE’s ability to respond to meet its many other court ordered processing
obligations, which currently require ICE to process approximately 28,000-35,000 pages per month.
Pineiro at ¶ 6, 12, 17. Accordingly, Plaintiff’s proposal to impose an additional 300 pages per
month obligation on ICE is simply not practicable.

D.     The Court Should Grant ICE Additional Time to Process

         The Court should “allow the agenc[ies] additional time to complete [their] review of the
records,” because ICE faces “exceptional circumstances.” 5 U.S.C. § 552(a)(6)(C)(i); see also
Citizens for Responsibility & Ethics in Wash. (“CREW”) v. FEC, 711 F.3d 180, 189 (D.C. Cir.
2013). The “exceptional circumstances provisions allow agencies to deal with broad, time-
consuming requests (or justifiable agency backlogs).” Id. Courts have found exceptional
circumstances where agencies show (1) a “dramatic one-year increase” in the number of FOIA
requests, (2) that they are “presently engaged in extensive litigation,” (3) that the “ongoing
litigation has . . . strained . . . FOIA-related resources,” and (4) that the agency “is taking steps to
reduce the present backlog.” Daily Caller v. State, 152 F. Supp. 3d 1, 12 (D.D.C. 2015). An
agency’s need for “more time to respond to a particularly burdensome request” is precisely the



                                                                                                      3
         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 4 of 6




type of situation that the exceptional circumstances provisions are meant to address. CREW, 711
F.3d at 189.

        Here, ICE has shown each factor that led to a finding of “exceptional circumstances” in
Daily Caller. First, since the start of this litigation, ICE has experienced at 240% increase in FOIA
requests, and over the past year while the parties were negotiating search terms, ICE also received
114,475 FOIA requests – on pace with 2019 and approximately 44,000 more than 2018. Pineiro
Decl. at ¶¶ 4-6. Second, ICE engaged in extensive litigation, as ICE is currently a defendant in
approximately 197 litigations. Pineiro Decl. at ¶ 4. Third, such increased litigation has strained
the agencies’ resources, and Plaintiff’s proposed schedule would compound that strain. Pineiro
Decl. at ¶¶ 16-17. These facts demonstrate exceptional circumstances.

        Moreover, when assessing “exceptional circumstances,” the Court must consider the
Plaintiff’s “[r]efusal . . . to reasonably modify the scope of [their] request or arrange an alternative
time frame for processing . . . after being given an opportunity to do so by the agency.” 5 U.S.C.
§ 552(a)(6)(C)(iii). As noted above, after working diligently with Plaintiff to continually refine
the search terms, ICE also offered to attempt to increase its production rate from its standard rate
of 500 pages per month to a higher rate of 700 pages per month, and Plaintiff rejected that offer.

E.     Defendants’ Request Is Consistent with Courts’ Practices

        ICE’s proposal that it process 700 pages per month is consistent with courts’ prevailing
practice in FOIA cases. Courts have adopted similar schedules in multiple recent cases. See, e.g.,
NYCLU v. Admin. for Children & Families, No. 20 Civ. 183 (MKV), Dkt. No. 30 (S.D.N.Y. May
5, 2020) (400 pages per month); Color of Change v. United States Dep’t of Homeland Sec., 325 F.
Supp. 3d 447, 451 (S.D.N.Y. 2018) (500 pages per month); Blakeney v. Fed. Bureau of
Investigations, No. 17-cv-2288 (BAH), 2019 WL 450678, at *2 (D.D.C. Feb. 5, 2019) (500 pages
per month); Middle E. Forum v. U.S. Dep’t of Homeland Sec., No. 17 Civ. 767 (RCL) (GMH),
2018 WL 1178022, at *3-4 (D.D.C. Mar. 5, 2018) (“On this record, 500 pages per month is an
appropriate rate of production.”); id. at *3 n.3 (noting that, “[i]n a number of recent cases in this
District, a production rate of 500 pages per month has been approved,” and collecting cases);
Republican Nat’l Comm. v. U.S. Dep’t of State, No. 16 Civ. 486 (JEB), 2016 WL 9244625, at *1
(D.D.C. Sept. 16, 2016) (500 pages per month); Energy & Env’t Legal Inst. v. U.S. Dep’t of State,
No. 17 Civ. 340 (D.D.C.), Minute Order of August 22, 2017 (300 pages per month); Judicial
Watch, Inc. v. U.S. Dep’t of State, No. 17 Civ. 205 (D.D.C.), Minute Order of June 30, 2017 (300
pages every four weeks); Am. Ctr. for Law & Justice v. U.S. Dep’t of State, No. 16 Civ. 2516
(D.D.C.), Minute Order of June 27, 2017 (process 400 pages per month); Citizens United v. U.S.
Dep’t of State, No. 16 Civ. 67 (D.D.C.), Dkt. No. 17 at 3 (declining “to adopt Plaintiff’s proposed
production order of 2000 pages per month” and instead holding State “to its 300-page
commitment”); Freedom Watch v. Bureau of Land Mgmt., No. 16 Civ. 2320 (D.D.C.), Minute
Order of June 13, 2017 (500 pages every 30 days); Citizens United v. U.S. Dep’t of State, No. 15
Civ. 1720 (D.D.C.), Dkt. No 11 ¶ 10 (500 pages every four weeks); Judicial Watch, Inc. v. U.S.
Dep’t of State, No. 15 Civ. 687 (D.D.C.), Minute Order of April 4, 2017 (500 pages per month);
Leopold v. U.S. Dep’t of State, No. 14 Civ. 1770 (D.D.C.), Dkt. No. 33 at 1 (review 400 pages per
month); Davis v. United States Dep’t of Homeland Sec., No. 11-cv-203 (ARR) (VMS), 2013 WL
3288418, at *1 (E.D.N.Y. June 27, 2013) (500 pages per month).

                                                                                                      4
         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 5 of 6




        In previous submissions regarding processing rates in this matter, Plaintiff noted that courts
have “expressed concern” over certain processing rates, ECF No. 48 at 11 (citing Brennan Ctr. for
Justice v. U.S. Dep’t of State, No. 17 Civ. 7520 (PGG), 2018 WL 369783, at *3 (S.D.N.Y. Jan. 10,
2018), and ACLU v. Dep’t of Defense, 339 F. Supp. 2d 501 (S.D.N.Y. 2004)), but those cases are
inapt. In Brennan Center, for example, there were only six documents in dispute, id. at *7,
resulting in the court ordering the agency to produce those documents within 30 days. Similarly,
in ACLU, despite 11 months having passed since plaintiff filed its FOIA request, “no documents
ha[d] been produced by defendant; [and] no documents ha[d] been identified.” 339 F. Supp. 2d at
502-03. Here, by contrast, ICE has located potentially responsive documents; those documents
total more than 3,000 documents (and unknown number of pages); ICE has proposed a processing
rate that is higher than its standard processing rate; and ICE has already produced documents
throughout the history of this matter.

       Plaintiff also previously pointed to Seavey v. Dep’t of Justice, 266 F. Supp. 3d 241, 248
(D.D.C. 2017), where the court ordered the FBI to process 2,850 pages per month (see ECF No.
48). However, in that case, the FBI identified more than 100,000 pages of responsive documents
and offered to process 500 pages per month, which would have resulted in completing production
in 201 months—approximately 13 years longer than the FBI’s internal policy of completing FOIA
productions within 3 years. Accordingly, the court noted, “Given that there are roughly 102,000
pages awaiting processing, the FBI could meet the three year goal by processing 2,850 pages per
month.” Id. Here, by contrast, while it is not yet clear how many pages the approximately 3000
documents of potentially responsive documents total, a production rate of 700 per month is
unlikely to result in a 13-year timeframe. Moreover, the difference between a production rate of
700 pages per month versus 1000 pages per month is also unlikely to dramatically change that
timeframe.

        ICE is mindful that in a recent case, National Immigration Project v. U.S. Dep’t of
Homeland Security, 18 Civ. 659 (RA) (S.D.N.Y. Apr. 6, 2018), the court ordered State to process
1,500 pages per month. See Dkt. No. 55. However, in that case, the plaintiff had requested that
State process 3000 pages per week, see id., and thus the court reached a compromise closer to the
agency’s proposal than the plaintiff’s request. Similarly, in Open Society Justice Initiative v. CIA,
399 F. Supp. 3d 161, 162 (2019), while the court ordered the agencies to process 5,000 pages per
month, the court did so because of “the urgency of the request”—information “regarding a subject
of considerable public importance: the disappearance of Jamal Khashoggi, a U.S. resident, Saudi
national, and Washington Post columnist who was not seen alive again after entering the Saudi
consulate in Istanbul on October 2, 2018.” See also id. at 163 (“recogni[zing] the public
importance and time-sensitivity of the Khashoggi FOIA request”). Here, by contrast, the
documents Plaintiff seeks are not time-sensitive: they concern immigration policies and
procedures adopted by the prior administration, see ECF No. 188 ¶ 4(a) (describing June Search
Terms) & ECF No. 1 ¶¶ 2-7 (citing then-President Trump’s statements regarding immigration and
related Executive Orders, and stating “The public has an urgent need to know about these and other
new vetting policies” and “[t]oward that end, the Knight Instituted submitted identical FOIA
requests”),    and    now     reversed     by     the    current    administration,     see,     e.g.,
https://www.nytimes.com/2021/01/20/us/politics/biden-executive-action.html.          Finally, Open
Society v. DOD, 20 Civ. 5096, ECF No. 69 (S.D.N.Y. Dec. 15, 2020), is inapt, as the court, in

                                                                                                    5
         Case 1:17-cv-07572-ALC Document 192 Filed 09/01/21 Page 6 of 6




December 2020, ordered the agencies to steadily increase processing rates because, “for various
reasons (including the fact that at least one vaccine has now been approved for emergency use
authorization), the burdens imposed by the pandemic are likely to decline over time.” As noted
by the Pineiro Declaration, those burdens, unfortunately, remain.

        For the reasons set forth above, ICE respectfully requests that the Court enter a schedule
that requires ICE to process 700 pages per month. We thank the Court for considering this request.

                                                    Respectfully,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                             By:    /s/ Ellen Blain
                                                    ELLEN BLAIN
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3rd Floor
                                                    New York, NY 10007
                                                    Tel: (212) 637-2743
                                                    Email: ellen.blain@usdoj.gov

Encl.




                                                                                                6
